 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-20-00163-001-PHX-JJT
10                  Plaintiff,                          ORDER
11   v.
12   Eduardo Enrique Sierra-Zamorano,
13                  Defendant.
14
15          The Court held a hearing on March 25, 2020 on Defendant’s Motion to Reopen
16   Detention Hearing and Motion for Release Pending Trial (Doc. 17). The Court has
17   considered the proffer of counsel, briefing (Doc. 17, 19, 20), and all information presented.
18          Defendant is charged with a violation of 18 U.S.C. § 1326(a). The issue of detention
19   was previously addressed at the Defendant’s initial appearance held January 22, 2020 (Doc.
20   2). The Defendant submitted the issue of detention to the Court. The Court issued findings
21   of fact and conclusions of law pursuant to 18 U.S.C. § 3142(f). The Court detained the
22   Defendant as a flight risk (Doc. 5 at 1).
23          Defendant requests reopening of his detention hearing on the basis of the
24   Coronavirus Disease 2019 (“COVID-19”) pandemic which he asserts poses an acute risk
25   to his health were he to remain detained. The Court is aware that the President of the
26   United States has declared a public health emergency in response to the spread of COVID-
27   19. The Court is also aware that Governor Ducey has declared a state of emergency in the
28   State of Arizona. The Defendant is being detained at a Core Civic facility in Arizona,
 1   pending his trial. Core Civic has implemented protocols to minimize the risk of COVID-
 2   19 transmission into and within its facilities.
 3          The Defendant is not exhibiting any symptoms of COVID-19 and is in good health.
 4   He is 37 years old. (Docs. 3, 21).
 5          The Court further finds that the Defendant has a gambling addiction as well as a
 6   daily methamphetamine and marijuana addiction. (Doc. 21 at 2). His criminal history
 7   reflects numerous removal proceedings, a conviction for failure to appear and two
 8   misdemeanor 18 U.S.C. § 1325 convictions. (Id. at 3). He has three outstanding warrants.
 9   (Id.) He most recently has resided and worked in Mesa, Arizona. He has family in Mexico
10   and Arizona. (Id. at 2).
11          The Court finds that new circumstances do exist today that did not exist at the time
12   of the Defendant’s initial appearance. The Court, therefore, grants the request to reopen
13   the detention hearing.
14          Pursuant to 18 U.S.C. § 3142(f), (g), having carefully considered all the information
15   presented, the Court nevertheless finds that there are no release conditions that will
16   reasonably assure the Defendant’s appearance at his next hearing. The Court finds by a
17   preponderance of the evidence that the Defendant remains a significant flight risk for all
18   the reasons set forth herein.
19          IT IS ORDERED detaining the Defendant pending trial in this case. The Motion
20   for Release Pending Trial is denied (Doc. 17).
21          Dated this 27th day of March, 2020.
22
23
24                                                      Honorable Eileen S. Willett
25                                                      United States Magistrate Judge

26
27
28


                                                  -2-
